FILED
                            NOT FOR PUBLICATION                            MAR 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAIME IGNACIO ESTRADA,                           No. 13-15551

               Plaintiff - Appellant,            D.C. No. 5:10-cv-04832-LHK

  v.
                                                 MEMORANDUM*
C. MALO CLINES,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                       Lucy Koh, District Judge, Presiding

                            Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       California state prisoner Jaime Ignacio Estrada appeals pro se from the

district court’s order denying his Fed. R. Civ. P. Rule 60(b) motion to vacate entry

of summary judgment in his 42 U.S.C. § 1983 action. We have jurisdiction under



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo, Williams v. Woodford, 384 F.3d 567, 586

(9th Cir. 2004), and we affirm.

      The district court properly concluded that it lacked jurisdiction to entertain

Estrada’s Rule 60(b) motion, which was filed after the notice of appeal had been

filed, thereby depriving the district court of its jurisdiction. See id. (vacating for

lack of jurisdiction an order denying a Rule 60(b) motion where the motion was

filed after the notice of appeal and movant did not follow the procedure for seeking

a remand of the case back to district court).

      AFFIRMED.




                                            2                                     13-15551